           Case 3:07-cv-05634-CRB Document 1274 Filed 11/05/18 Page 1 of 2




     Joseph W. Cotchett (36324)
 1
     Niall P. McCarthy (160175)
 2   Adam J. Zapala (245748)
     Elizabeth T. Castillo (280502)
 3   COTCHETT, PITRE & McCARTHY, LLP
     840 Malcolm Road, Suite 200
 4
     Burlingame, CA 94010
 5   Phone: (650) 697-6000
     Fax: (650) 697-0577
 6   jcotchett@cpmlegal.com
 7   nmccarthy@cpmlegal.com
     azapala@cpmlegal.com
 8   ecastillo@cpmlegal.com
 9   Michael P. Lehmann (77152)
10   Christopher L. Lebsock (184546)
     Seth R. Gassman (311702)
11   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
12   San Francisco, CA 94111
13   Phone: (415) 633-1908
     Fax: (415) 358-4980
14   mlehmann@hausfeld.com
     clebsock@hausfeld.com
15   sgassman@hausfeld.com
16
     Co-Lead Counsel for Plaintiffs
17
                              UNITED STATES DISTRICT COURT
18
19                         NORTHERN DISTRICT OF CALIFORNIA

20                                    SAN FRANCISCO DIVISION
21
     IN RE TRANSPACIFIC PASSENGER                Civil Case No. 3:07-cv-05634-CRB
22   AIR TRANSPORTATION ANTITRUST
     LITIGATION                                  MDL No. 1913
23
24   This Document Relates To:                   PLAINTIFFS’ RESPONSE TO
                                                 DEFENDANT ALL NIPPON AIRWAYS
25                       ALL ACTIONS             CO., LTD.’S REQUEST FOR
                                                 DECLARATION
26
27                                               Judge: Hon. Charles R. Breyer

28


     Plaintiffs’ Response to Request for Declaration; Case No. 3:07-cv-05634 CRB
             Case 3:07-cv-05634-CRB Document 1274 Filed 11/05/18 Page 2 of 2




 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that Plaintiffs sent the attached letter to the United States
 3   Department of Transportation (“DOT”) in response to Defendant All Nippon Airways, Co., Ltd.’s
 4   request that DOT submit a declaration in this matter.
 5
      Dated: November 5, 2018                     Respectfully submitted,
 6
 7                                                /s/ Adam J. Zapala
                                                  Joseph W. Cotchett (36324)
 8                                                Niall P. McCarthy (160175)
                                                  Adam J. Zapala (245748)
 9
                                                  Elizabeth T. Castillo (280502)
10                                                COTCHETT, PITRE & McCARTHY, LLP
                                                  840 Malcolm Road
11                                                Burlingame, CA 94010
12                                                Phone: (650) 697-6000
                                                  Fax: (650) 697-0577
13                                                jcotchett@cpmlegal.com
                                                  nmccarthy@cpmlegal.com
14                                                azapala@cpmlegal.com
15                                                ecastillo@cpmlegal.com

16                                                /s/ Christopher L. Lebsock
                                                  Michael P. Lehmann (77152)
17                                                Christopher L. Lebsock (184546)
18                                                Seth R. Gassman (311702)
                                                  HAUSFELD LLP
19                                                600 Montgomery Street, Suite 3200
                                                  San Francisco, CA 94111
20                                                Phone: (415) 633-1908
21                                                Fax: (415) 358-4980
                                                  mlehmann@hausfeld.com
22                                                clebsock@hausfeld.com
                                                  sgassman@hausfeld.com
23
24                                                Co-Lead Counsel for Plaintiffs

25
26
27
28


      Plaintiffs’ Response to Request for Declaration; Case No. 3:07-cv-05634 CRB              1
